DEHOOG, P. J.,
concurring.
In this case, the majority holds that the trial court did not err in striking defendant’s motion to suppress on the grounds that it failed to cite the authority on which it was based, and that it therefore did not meet the requirements of Uniform Trial Court Rule (UTCR) 4.060(l)(a). I agree that defendant’s motion failed to satisfy UTCR 4.060(l)(a), and that the trial court, therefore, did not err in striking it.
*579I write separately only to make one observation. In this case, not only did defendant’s motion fail to satisfy the requirement, under UTCR 4.060(l)(a), that he cite the authority on which it was based, it also raised a litany of issues without providing the state or the trial court any notion of what, exactly, defendant’s contentions regarding those issues were. Specifically, in this DUII case, he sought an order
“suppressing the warrantless search and seizure of the defendant: the stop of the defendant, search of the defendant, and seizure of any and all evidence obtained as a result therefrom, including the field sobriety tests, intox-il[y]zer tests, and all oral derivative evidence.”
And, not only did defendant fail to cite any authority in support of his motion, he also did not submit a brief stating what his contentions were as to each of the many discrete issues and aspects of his DUII investigation that the above-quoted language appears to implicate. For the reasons stated in my dissent in State v. Oxford, 287 Or App 580, 403 P3d 528 (2017), I would not view defendant’s motion to suppress— which merely alleges that he was subject to a warrantless search and seizure—as sufficient under UTCR 4.060 even if defendant had cited a statutory or constitutional basis for his motion. As a result, I would uphold the trial court’s decision on that additional basis, rather than suggesting, as I believe the majority opinion suggests, that the only deficiency in defendant’s motion is that it cites no supporting authority, whatsoever.
Accordingly, I respectfully concur.